Case 1:19-cr-00176-REB Document 38 Filed 12/18/19 USDC Colorado Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

 Criminal Action No. 19-cr-00176-REB

 UNITED STATES OF AMERICA,

        Plaintiff,

 V.

 RACHEL SHARON LANDGREBE,

        Defendant.


             STATEMENT BY DEFENDANT IN ADVANCE OF PLEA OF GUilTY


        I acknowledge and certify that I have been advised of and understand the

 following facts and rights, that all representations contained in this document are true

 and correct, and that my attorney has assisted me as I have reviewed and completed

 this document.

        1.      The nature of the charge(s) against me has/have been explained to me by

 my attorney. I have had an opportunity to discuss with my attorney both the nature of

 the charge(s) and the elements which the government is required to prove.

        2.      I know that when the Court sentences me, the Court will consider many

 factors. These factors are listed in 18 U .S.C. § 3553 and include (a) the nature and

 circumstances of the offense and my personal history and characteristics, (b) the need

 for a sentence to reflect the seriousness of the offense, promote respect for the law,

 provide just punishment, afford deterrence, protect the public, and provide me with

 needed training, care or correctional treatment in the most effective manner, (c) the

 kinds of sentences available to the court, (d) the advisory sentencing guidelines



                                                                                       Court's Exhibit

                                                                                             2
Case 1:19-cr-00176-REB Document 38 Filed 12/18/19 USDC Colorado Page 2 of 8




  established by the U.S. Sentencing Commission, (e) the pertinent policy statements of

  the U.S. Sentencing Commission, (f) the need to avoid unwarranted sentence disparity

  among defendants with similar records who have been found guilty of similar conduct,

  and (g) the need to provide restitution. No single factor is controlling or determinative. I

  recognize that ii is possible that the Court could, after considering these factors, impose

  any sentence in my case, including one which is as severe as the maximum term of

  imprisonment, the maximum fine, full restitution (if applicable), the maximum term of

 supervised release, and a special assessment, all as set out in paragraph 3 below.

         3.     I know that the following penalties may be imposed as a result of my guilty

  plea(s):

                To Count 1 of the Indictment which charges her with Bank Robbery, in

 violation of 18 U.S.C. § 2113(a).

                a.     Imprisonment for a term of not more than 20 years;

                b.     A term of supervised release of not more than 3 years, pursuant to

 18 U.S.C. § 3583;

                c.     A fine of not more than $250,000, pursuant to the statute that I

 admit I violated and/or the alternative fine schedule set out at 18 U.S.C. § 3571;

                d.     Restitution to the victim(s) of my crime(s) of not more than$    I15~+. •'
 pursuant to 18 U.S.C. §§ 3663, 3663A, and 3664;

                e.     A special assessment of $100, pursuant to 18 U.S.C. § 3013;

         4.     I know that if I am convicted of more than one count, the sentences

 imposed may be either concurrent (served at the same time) or consecutive (served


                                               2
Case 1:19-cr-00176-REB Document 38 Filed 12/18/19 USDC Colorado Page 3 of 8




  separately or back-to-back) unless the statutory penalty for an offense of conviction

  expressly requires that a sentence be imposed to run consecutively.

         5.     I know that in addition to any punishment that the Court may impose, there

  are collateral consequences to pleading guilty to a crime. These consequences are

  neither imposed nor controlled by the Court. For example, pleading guilty may result in

  a loss of civil rights, including but not limited to the rights to possess firearms, vote, hold

  elected office, and sit on a jury. And, if I am not a citizen of the United States, these

  consequences may include deportation from the United States or indefinite confinement

  if there is no country to which I may be deported, denial of the right to enter the United

  States in the future, and denial of citizenship.

         6.     I know that if I am given a term of supervised release as a part of my

 sentence, that supervised release will only begin to run upon my release from custody

 on all terms of imprisonment imposed by this and any other courts. I understand that

 any violation of the conditions of that supervised release during its term may lead to an

 additional prison sentence and additional supervised release being imposed.

         7.     I know that there is no parole in the federal system and that I will be

  required lo serve the entire sentence of imprisonment which may be imposed in my

 case, reduced only by such good time and/or program allowances as may be set by

 Congress and applied by the Bureau of Prisons.

         8.     I know that if a fine or restitution is imposed as a part of my sentence, I will

 be required to pay interest on any amount in excess of $2,500, unless the fine or




                                                 3
Case 1:19-cr-00176-REB Document 38 Filed 12/18/19 USDC Colorado Page 4 of 8




  restitution is paid in full before the fifteenth day after the date of the judgment or unless

  interest is waived by the Court.

         9.     I know that if a fine or restitution is imposed as a part of my sentence, I will

  be required to pay it in a timely manner. Failure to do so may trigger monetary

  penalties, collection efforts by the government, potential revocation of any probation or

  supervised release, and/or exposure to prosecution for "Criminal Default" under 18

  U.S.C. § 3615.

         10.    I know that I can be represented by an attorney at every stage of the

  proceedings in this matter, and I know that, if I cannot afford an attorney, one will be

  appointed to represent me at no cost or expense to me.

         11.    I know that I have a right to plead "not guilty;" and I know that if I do plead

 "not guilty," I can persist in that plea and demand a trial.

         12.    I know that I have a right to and can demand a trial by jury, and I know

 that if I choose to stand trial:

                a.      I have a right to the assistance of an attorney at every stage of the
                        proceeding;

                b.      I have a right to see and observe the witnesses who testify against
                        me;

                c.      My attorney can cross-examine all witnesses who testify against
                        me;

                d.      I can call and present such relevant witnesses and evidence as I
                        desire, and I can obtain subpoenas to require the attendance and
                        testimony of those witnesses;

                e.      If I cannot afford to pay witness fees and expenses, the
                        government will pay those fees and expenses, including mileage


                                                4
Case 1:19-cr-00176-REB Document 38 Filed 12/18/19 USDC Colorado Page 5 of 8




                      and travel expenses, and including reasonable fees charged by
                      expert witnesses;

               f.     I cannot be forced to incriminate myself and I do not have to testify
                      at any trial;

               g.     However, I can testify at my trial if I choose to, and I do not have to
                      decide whether or not to testify until after I have heard the
                      government's evidence against me;

               h.     If I decide that I do not want to testify at trial, the jury will be told
                      that no guilt or inference adverse to me may be drawn from my
                      decision not to testify;

               i.     In order for me to be convicted, the government must prove each
                      and every element of the offense(s) with which I am charged,
                      beyond a reasonable doubt;

               j.     In order for me to be convicted, the jury must reach a unanimous
                      verdict of guilty, meaning all jurors must agree that I am guilty; and

               k.     If I were to be convicted, I could appeal both my conviction and
                      whatever sentence the Court later imposed, and if I could not afford
                      an appeal, the government would pay the cost of the appeal,
                      including the cost of an appointed attorney.

        13.    I know that if I plead guilty, there will not be a trial of any kind.

        14.    I know that if I plead guilty, there will be no appellate review of the

 question of whether or not I am guilty of the offense(s) to which I have pied guilty.

        15.    I know that the terms of my plea agreement with the government contain a

 waiver of my right to appeal or to collaterally attack the sentence. Specifically, I have

 agreed to waive my appeal under the conditions set forth in the Plea Agreement.

 Because of this, I know that I cannot seek appellate review of the sentence imposed by

 the Court in this case, except in the limited circumstances, if any, permitted by my plea

 agreement.


                                                5
Case 1:19-cr-00176-REB Document 38 Filed 12/18/19 USDC Colorado Page 6 of 8




        16.    No agreements have been reached and no representations have been

  made to me as to what the sentence in this case will be, except those which are

 explicitly detailed in the document entitled "Plea Agreement" which I and the

 government have signed. I further understand that any sentencing agreements and

 stipulations in the document entitled "Plea Agreement" are binding on the Court only if

 the parties ask the Court in that document to be so bound pursuant to Rule 11 (c)(1 )(C)

 and only if the Court agrees to be so bound when it accepts my guilty plea(s).

        17.    The only plea agreement which has been entered into with the

 government is that which is set out in the document entitled "Plea Agreement" which

 has been signed by the government and me and which I incorporate herein by

 reference.

        18.    I understand that the Court will make no decision as to what my sentence

 will be until a Presentence Report has been prepared by the Probation Department and

 received and reviewed by the Court.

        19.    I know that when I enter my plea(s) of guilty, the Court may ask me

 questions under oath about the offense(s) to which I have pied guilty. Such questions, if

 asked of me on the record and in the presence of my attorney, must be answered by

 me, and if I give false answers, I can be prosecuted for perjury.

        20.    I know that I have the right to ask the Court any questions that I have

 concerning my rights, these proceedings, and my plea(s) to the charge(s).

        21.    I am         j '1       years of age. My education consists of

     ~-~. \-1 'v/~<jA""1.          @[cannot] understand the English language. (Circle

                       .\!
                 \'\1,11
                        1
                                                  6
Case 1:19-cr-00176-REB Document 38 Filed 12/18/19 USDC Colorado Page 7 of 8




 either "can" or "cannot.") I am not taking any medications which interfere with my ability

 to understand the proceedings in this matter or which impact or affect my ability to

 choose whether to plead guilty.

        22.    Other than the promises of the government set out in the document

 entitled "Plea Agreement," no promises and no threats of any sort have been made to

 me by anyone to induce me or to persuade me to enter my plea(s) in this case.

        23.    No one has promised me that I will receive probation, home confinement

 or any other specific sentence desired by me because of my plea(s) of guilty.

        24.    I have had sufficient opportunity to discuss this case and my intended

 plea(s) of guilty with my attorney. I do not wish to consult with my attorney any further

 before I enter my plea(s) of guilty.

        25.    I am satisfied with my attorney. I believe that I have been represented

 effectively and competently in this case.

        26.    My decision to enter the plea(s) of guilty is made after full and careful

 thought, with the advice of my attorney, and with full understanding of my rights, the

 facts and circumstances of the case, and the potential consequences of my plea(s) of

 guilty. I was not under the influence of any drugs, medication, or intoxicants which

 affect my decision-making ability when I made the decision to enter my guilty plea(s).

 am not now under the influence of any such drugs, medication or intoxicants.

        27.    I want to plead guilty and have no mental reservations about my decision.




                                              7
    Case 1:19-cr-00176-REB Document 38 Filed 12/18/19 USDC Colorado Page 8 of 8



~




            28.    Insofar as ii shows my conduct, the summary of facts set out in the

      document entitled "Plea Agreement" is true and correct, except as I have indicated in

      that document.

            29.    I know that I am free to change or delete anything contained in this

      document and that I am free to list my objections and my disagreements with anything

      contained in the document entitled "Plea Agreement." I accept both documents as they

     are currently drafted.

            30.    I wish to plead guilty to the following charge(s): To Count 1 of the

      Indictment which charges her with Bank Robbery, in violation of 18 U.S.C. § 2113(a).


            Dated this   _}j_ day of      iX~                                    , 2019.



                                          ~ ~ 1 . t G f c r N LANDGREBE
                                            Defendant

     I certify that I have discussed this statement and the document entitled "Plea
     Agreement" with the defendant. I certify that I have fully explained the defendant's
     rights to him or her and have assisted him or her in completing this form. I believe that
     the defendant understands his or her rights and these statements.

            Dated this   J.!1L day of          >
                                                &CM./4,::t                       , 2019.
                                              ~~
                                              KELLY CHRISTL
                                              Attorney for Defendant




                                                   8
